DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 12-18 have been considered but are moot because the new ground of rejection does not rely on the previously utilized combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant does not argue against the obvious double patenting rejections, only requesting they be rescinded in light of overcoming the instant art-based rejections. This is not found to be persuasive, as the amendments remove two types of materials, leaving the other embodiments. As such, the rejection(s) are maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 12-18, 21, and 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10221698 in view of Lapac (US 3575427) and Schaefer (US 4735656). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed application is directed to the same claimed subject matter, but with regard to the “interface” of the abradable/abrasive components. In ‘698, the claims are directed to the blade with the coating (claims 1-16), the gas turbine engine with the compressor/fan/combustor/turbine sections and the seal with the blade tip coating (claim 17), and a fan rotor system with the coating on the blade and the abradable seal (claims 18-20). Embodiments are known with diamond (claim 16).

However, Lapac teaches that composite abradable material utilized for fans and compressors of gas turbine engines is known, the abradable layer can be comprised of polymer matrix composite including a silica-containing filler is hollow glass microspheres (Figure 2; silicon polymer matrix with hollow glass microspheres). 
Schaefer teaches a blade tip utilizing abrasive hard particles within a matrix, the hard particles constructed of oxynitrides (claim 9). 
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of ‘698 such that there is an abradable layer comprising a polymer matrix with a silica-containing filler comprising hollow glass microspheres as taught by Lapac for the purposes of controlling the blade tip gap so as to not adversely effect gas turbine engine operating efficiency. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of ‘698 such that the hard particles utilized are an oxynitride as taught by Schaefer utilizing one hard particle material in analogous environments (abrasive blade tips) would have achieved expected results (an abrasive layer with hard particles to protect the blade when it interacts with the blade outer air seal/abradable coating).
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10221698 in view of Lapac (US 3575427) and Schaefer (US 4735656), and further in view of Liebelt (US 20150183087).
Claims 1-20 of ‘698 in view of Lapac and Schaefer teaches the friction interface according to claim 1 above.
The combination fails to teach the hard particles are oxycarbides.

Because ‘698 in view of Schaefer teaches a friction interface with a plurality of hard particles, including oxynitrides, and because Liebelt teaches an abrasive coating with hard particles utilized in aerospace industry, and similarly teaches hard particles such as oxycarbides and oxynitrides, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of ‘698 such that the hard particles are oxycarbides as taught by Liebelt as utilizing a hard particle material in analogous environments (aerospace abrasive environments) would have achieved expected results (an abrasive layer with hard particles to protect the blade when it interacts with the blade outer air seal/abradable coating).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 depends upon now cancelled claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 12-14, 21, and 23  are rejected under 35 U.S.C. 103 as being unpatentable over Wrabel et al. (US 20130004328), hereinafter referenced as Wrabel in view of Bosna (US 5364543), and further in view of Schaefer (US 4735656).
Regarding claims 1, 7, and 12-14
Wrabel discloses a friction interface in a gas turbine engine comprising a blade which comprises an airfoil section (54) extending between leading (48) and trailing (50) edges, first and second opposed sides (see Figures 3A-3C), an inner end (at platform 42 or root 44) and a free tip end (56 demarcates tip of airfoil, but blade extends to tip 34) with a metal based material (Paragraph 40; aluminum or titanium) and the airfoil section includes an abrasive tip (51) at the free end. The abrasive tip includes a metal matrix (Paragraphs 39-40; aluminum or titanium alloy matrix) and hard particles dispersed through the metal matrix, the hard particles selected from the group consisting of oxides and nitrides (Paragraph 39). The airfoil tip section can be located in the fan, compressor, or turbine (see Figure 1, tip 34 in fan section 12, compressor section 16, and turbine section 20).
Wrabel fails to teach the abradable component being composed of a polymer matrix composite, including a silica-containing filler that is hollow glass microspheres. Wrabel further 
Bosna teaches a rotor for a gas turbine engine with an abradable non-metallic seal (18) which comprises a polymer matrix composite, the abradable seal located at the rotating blade tip end (blades 14). The polymer matrix composite includes a silica-containing filler, the silica-containing filler is hollow glass microspheres (Col. 3, Lines 7-19).
Schaefer teaches an abrasive material for turbine blade tips (Abstract), wherein hard particles are dispersed through a metal matrix (Fig. 2; Col. 2, lines 20-66; Col. 3, lines 39-50).  The hard particles can includes materials from the group consisting of essentially of silicon carbide, silicon nitride, silicon-aluminum -oxynitride and mixtures thereof (claim 9).
Because Wrabel discloses a turbine blade in a gas turbine engine engaged in a friction interface between the blade tip and a blade outer air seal/casing rub environment, and because Bosna teaches the utilization of an abrasive blade tip engaged with a polymer matrix composite blade outer air seal/casing rub environment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the friction interface in the gas turbine engine of Wrabel such that the abradable component is a polymer matrix composite with hollow glass microspheres as taught by Bosna for the purposes of utilizing a gas turbine environment abradable material producing a lower friction non-galvanic surface in order to reduce the gas leakage thereby improving efficiency of the gas turbine.
Since both Wrabel and Schaefer both teach abrasive materials for turbine blade tips, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Wrabel by utilizing hard particles from the group consisting of carbides or oxynitrides as taught by Schaefer for the purposes of allowing one to 
	Regarding claims 5-6;
Wrabel in view of Bosna and Schaefer teaches the friction interface according to claim 1 above.
Wrabel fails to teach the abrasive component has 5-15% of hard particles, by volume.
Schaefer teaches an abrasive material for turbine blade tips (Abstract), wherein hard particles are dispersed through a metal matrix (Fig. 2; Col. 2, lines 20-66; Col. 3, lines 39-50).  The abrasive tip includes, by volume, 5-15% of the hard particles (see Schaefer; Col. 3, lines 51-61). Schaefer does this in order to provide an economical abrasive material that will perform well as an abrasive turbine blade tip (Col. 2, lines 64-66; Col. 3, lines 51-61).
Since both Wrabel and Schaefer both teach abrasive materials for turbine blade tips, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Wrabel by dispersing the hard particles are through the metal matrix at 5-15% volume, as taught by Schaefer for the purposes of allowing one to provide an economical abrasive material that will perform well as an abrasive turbine blade tip.  
Regarding claims 21 and 23, Wrabel in view of Bosna and Schaefer teaches the friction interface according to claim 1 above. Wrabel as modified by Schaefer further teaches the hard particles are oxynitrides. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wrabel et al. (US 20130004328), hereinafter referenced as Wrabel in view of Bosna (US 5364543) and Schaefer (US 4735656), and further in view of Burke (US 5423475).
claim 1 above.
Wrabel fails to teach the aluminum alloy is a eutectic aluminum-silicon alloy.
Burke teaches an abrasive surface for use on aluminum turbine blades, wherein eutectic alloys comprising aluminum and silicon are utilized (Col. 1, lines 5-20; Cols. 1-2, lines 59-6; Cols. 2-3, lines 53-20; Col. 4, lines 1-19).  Burke does this in order to provide an abrasive surface that allows for improved wear, abrasion resistance, and heat dissipation (Col. 1, lines 5-20; Cols. 1-2, lines 59-6; Cols. 2-3, lines 53-20; Col. 4, lines 1-19).
Since both Wrabel and Burke teach abrasive surfaces for use on turbine blades, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the blade of Wrabel by providing that the metal matrix is a eutectic aluminum-silicon alloy, as taught by Burke for the purposes of allowing one to provide an abrasive surface that allows for improved wear, abrasion resistance, and heat dissipation.  Further, the examiner notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wrabel et al. (US 20130004328), hereinafter referenced as Wrabel in view of Bosna (US 5364543) and Schaefer (US 4735656), and further in view of Strock et al. (US 20080226879), hereinafter referenced as Strock and Strangman et al. (US 7510370).
Wrabel in view of Bosna and Schaefer teaches the friction interface according to claim 1 above.
		Wrabel fails to teach the aluminum alloy is a eutectic aluminum-silicon alloy.

	Strangman teaches the utilization of an abrasive coating (matrix 20 with hard particles 20) attached to the tip of a metallic blade (12). The coating rubs against an abradable coating (22) connected to a hanger (14) by a bond coat (26). Alternatively, in an another embodiment shown in Figure 3, the coating (30) attached to the blade (12’) can be abradable that interacts with an abrasive coating (32) attached to a hanger (14’) with a bond coat (26’). Thereby, Strangman teaches that “abrasive” and “abradable” coatings can be switched and reversed on the shroud or on the blade tip so long as the complimentary surface is similarly optimized within the hardness/softness range.
	Strock teaches the utilization of a 88/12 aluminum-silicon matrix coating on a blade outer air seal component (14) which is abradable, but Strangman teaches that it is known to utilize abrasive and abradable coatings on the tips or the shrouds but to compliment the reverse (ie, if the tip is meant to be “abrasive” then the shroud coating should be “abradable”, and vice versa). Since Wrabel already discloses an aluminum alloy matrix for utilization in an abrasive coating, Strock teach aluminum alloy components with an eutectic aluminum-silicon alloy in friction interfaces of gas turbine engines, and Strangman teaches it is known to change which is abrasive and abradable (tips vs. casing/shroud), it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the aluminum .  
Claims 3-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wrabel et al. (US 20130004328), hereinafter referenced as Wrabel in view of Bosna (US 5364543) and Schaefer (US 4735656), and further in view of Lui et al. (US 20080286108), hereinafter referenced as Lui.
Regarding claims 3-4 and 15;
Wrabel in view of Bosna and Schaefer teaches the friction interface in a gas turbine engine according to claims 1 and 14 above.
Wrabel fails to teach the hard particles have a particle size of 10 to 200 micrometers, protrude from the metal matrix, and include at least one of alumina or zirconia.
Lui teaches a turbine blade (10) with an abrasive coating (12) which includes a series of particles (14) distributed throughout the matrix and protruding from the surface (15). The hard particles include zirconia (Paragraph 25), and the diameter of the particles is between 10 and 200 micrometers (Paragraph 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade tip coating of Wrabel such that the particles protrude from the metal matrix with a particle size of 10 to 200 micrometers, including such as zirconia, as taught by Lui for the purposes of preventing wasteful high pressure air leakage between the blades and the shroud, and hence optimizing engine power and operational efficiency.
	Regarding claim 16;
claim 15 above.
Wrabel fails to teach the abrasive component has 5-15% of hard particles, by volume.
Schaefer teaches an abrasive material for turbine blade tips (Abstract), wherein hard particles are dispersed through a metal matrix (Fig. 2; Col. 2, lines 20-66; Col. 3, lines 39-50).  The abrasive tip includes, by volume, 5-15% of the hard particles (see Schaefer; Col. 3, lines 51-61). Schaefer does this in order to provide an economical abrasive material that will perform well as an abrasive turbine blade tip (Col. 2, lines 64-66; Col. 3, lines 51-61).
Since both Wrabel and Schaefer both teach abrasive materials for turbine blade tips, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Wrabel by dispersing the hard particles are through the metal matrix at 5-15% volume, as taught by Schaefer for the purposes of allowing one to provide an economical abrasive material that will perform well as an abrasive turbine blade tip.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wrabel et al. (US 20130004328), hereinafter referenced as Wrabel in view of Bosna (US 5364543), Schaefer et al. (US 4735656), hereinafter referenced as Schaefer and Lui et al. (US 20080286108), hereinafter referenced as Lui, and further in view of Burke (US 5423475).
Wrabel in view of Bosna, Schaefer, and Lui teaches the friction interface as recited in claim 16 above.
Wrabel fails to teach the aluminum alloy is a eutectic aluminum-silicon alloy.
Burke teaches an abrasive surface for use on aluminum turbine blades, wherein eutectic alloys comprising aluminum and silicon are utilized (Col. 1, lines 5-20; Cols. 1-2, lines 59-6; Cols. 2-3, lines 53-20; Col. 4, lines 1-19).  Burke does this in order to provide an abrasive surface that 
Since both Wrabel and Burke teach abrasive surfaces for use on turbine blades, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the blade of Wrabel by providing that the metal matrix is a eutectic aluminum-silicon alloy, as taught by Burke for the purposes of allowing one to provide an abrasive surface that allows for improved wear, abrasion resistance, and heat dissipation.  Further, the examiner notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wrabel et al. (US 20130004328), hereinafter referenced as Wrabel in view of Bosna (US 5364543), Schaefer et al. (US 4735656), hereinafter referenced as Schaefer and Lui et al. (US 20080286108), hereinafter referenced as Lui, and further in view of Strock et al. (US 20080226879), hereinafter referenced as Strock and Strangman et al. (US 7510370).
Wrabel in view of Bosna, Schaefer, and Lui teaches the friction interface according to claims 10 and 16 above.
		Wrabel fails to teach the aluminum alloy is a eutectic aluminum-silicon alloy.
	Strock teaches a low stress metallic based coating for aluminum alloys (¶ [0002]), wherein a metal base body and a metal matrix of the abrasive coating may both be aluminum (¶¶ [0010]-[0012]), with the coating being suitable for abrasive applications (¶¶ [0003], [0026]).  Strock utilizes the same metals for the base body and metal matrix to provide a suitable set of materials to form the coating, wherein matching the thermal expansion of the coating and base 
	Strangman teaches the utilization of an abrasive coating (matrix 20 with hard particles 20) attached to the tip of a metallic blade (12). The coating rubs against an abradable coating (22) connected to a hanger (14) by a bond coat (26). Alternatively, in an another embodiment shown in Figure 3, the coating (30) attached to the blade (12’) can be abradable that interacts with an abrasive coating (32) attached to a hanger (14’) with a bond coat (26’). Thereby, Strangman teaches that “abrasive” and “abradable” coatings can be switched and reversed on the shroud or on the blade tip so long as the complimentary surface is similarly optimized within the hardness/softness range.
	Strock teaches the utilization of a 88/12 aluminum-silicon matrix coating on a blade outer air seal component (14) which is abradable, but Strangman teaches that it is known to utilize abrasive and abradable coatings on the tips or the shrouds but to compliment the reverse (ie, if the tip is meant to be “abrasive” then the shroud coating should be “abradable”, and vice versa). Since Wrabel already discloses an aluminum alloy matrix for utilization in an abrasive coating, Strock teach aluminum alloy components with an eutectic aluminum-silicon alloy in friction interfaces of gas turbine engines, and Strangman teaches it is known to change which is abrasive and abradable (tips vs. casing/shroud), it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the aluminum alloy of Wrabel such that it is an eutectic aluminum-silicon alloy as taught by Strock as it is known to utilize coatings on blade tips and shrouds and vice versa as taught by Strangman for the purposes of allowing one to provide a suitable set of materials to form the coating, wherein matching the thermal expansion of the coating and base material aid in creating the low stress coating.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wrabel et al. (US 20130004328), hereinafter referenced as Wrabel in view of Parkos (US 20140010663), and further in view of Schaefer (US 4735656).
Wrabel discloses a friction interface in a gas turbine engine comprising a blade which comprises an airfoil section (54) extending between leading (48) and trailing (50) edges, first and second opposed sides (see Figures 3A-3C), an inner end (at platform 42 or root 44) and a free tip end (56 demarcates tip of airfoil, but blade extends to tip 34) with a metal based material (Paragraph 40; aluminum or titanium) and the airfoil section includes an abrasive tip (51) at the free end. The abrasive tip includes a metal matrix (Paragraphs 39-40; aluminum or titanium alloy matrix) and hard particles dispersed through the metal matrix, the hard particles selected from the group consisting of oxides and nitrides (Paragraph 39). The airfoil tip section can be located in the fan, compressor, or turbine (see Figure 1, tip 34 in fan section 12, compressor section 16, and turbine section 20).
Wrabel fails to teach a polymeric overcoat on at least one of the leading edge, trailing edge, first side, and second side. Wrabel further fails to teach the hard particles as being selected from the group consisting of carbides, oxycarbides, oxynitrides, diamond and combinations thereof.
Parkos teaches a blade (60) comprising: an airfoil section (66) extending between leading (68) and trailing edges (70), first (72) and second (74) opposed sides each joining the leading and trailing edges (Figs. 2, 3, 5), and an inner end (64) and a free tip end (67), the airfoil section being formed of a metal-based material (¶ [0052]) with a polymeric overcoat (90) on at least one of the leading edge, trailing edge, first side and second side (Fig. 5), the airfoil section including an abrasive tip at the free tip end (Fig. 6; ¶¶ [0051], [0059], [0061]), and the abrasive tip having a composition selected with respect to heat-induced delamination of the polymeric 
Schaefer teaches an abrasive material for turbine blade tips (Abstract), wherein hard particles are dispersed through a metal matrix (Fig. 2; Col. 2, lines 20-66; Col. 3, lines 39-50).  The hard particles can includes materials from the group consisting of essentially of silicon carbide, silicon nitride, silicon-aluminum -oxynitride and mixtures thereof (claim 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Wrabel such that it is coated with the polymeric overcoat as taught by Parkos for the purposes of protecting the blade and preventing erosion.
Since both Wrabel and Schaefer both teach abrasive materials for turbine blade tips, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Wrabel by utilizing hard particles from the group consisting of carbides or oxynitrides as taught by Schaefer for the purposes of allowing one to provide an economical abrasive material that will perform well as an abrasive turbine blade tip, reducing tip losses and blowby of compressed air, combustion gas and other working fluids.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wrabel et al. (US 20130004328), hereinafter referenced as Wrabel in view of Parkos (US 20140010663) and Schaefer (US 4735656), and further in view of Burke (US 5423475).
Wrabel in view of Parkos and Schaefer teaches the blade as recited in claim 18 above.
Wrabel fails to teach the aluminum alloy is a eutectic aluminum-silicon alloy.
Burke teaches an abrasive surface for use on aluminum turbine blades, wherein eutectic alloys comprising aluminum and silicon are utilized (Col. 1, lines 5-20; Cols. 1-2, lines 59-6; Cols. 2-3, lines 53-20; Col. 4, lines 1-19).  Burke does this in order to provide an abrasive surface that 
Since both Wrabel and Burke teach abrasive surfaces for use on turbine blades, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the blade of Wrabel by providing that the metal matrix is a eutectic aluminum-silicon alloy, as taught by Burke for the purposes of allowing one to provide an abrasive surface that allows for improved wear, abrasion resistance, and heat dissipation.  Further, the examiner notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wrabel et al. (US 20130004328), hereinafter referenced as Wrabel in view of Parkos (US 20140010663) Schaefer (US 4735656), and further in view of Strock et al. (US 20080226879), hereinafter referenced as Strock and Strangman et al. (US 7510370).
Wrabel in view of Parkos and Schaefer teaches the blade as recited in claim 18 above.
Wrabel fails to teach the aluminum alloy is a eutectic aluminum-silicon alloy.
Strock teaches a low stress metallic based coating for aluminum alloys (¶ [0002]), wherein a metal base body and a metal matrix of the abrasive coating may both be aluminum (¶¶ [0010]-[0012]), with the coating being suitable for abrasive applications (¶¶ [0003], [0026]).  Strock utilizes the same metals for the base body and metal matrix to provide a suitable set of materials to form the coating, wherein matching the thermal expansion of the coating and base material aid in creating the low stress coating (¶¶ [0010]-[0012]). The aluminum alloy is a eutectic aluminum-silicon alloy (Paragraphs 20-21)

	Strock teaches the utilization of a 88/12 aluminum-silicon matrix coating on a blade outer air seal component (14) which is abradable, but Strangman teaches that it is known to utilize abrasive and abradable coatings on the tips or the shrouds but to compliment the reverse (ie, if the tip is meant to be “abrasive” then the shroud coating should be “abradable”, and vice versa). Since Wrabel already discloses an aluminum alloy matrix for utilization in an abrasive coating, Strock teach aluminum alloy components with an eutectic aluminum-silicon alloy in friction interfaces of gas turbine engines, and Strangman teaches it is known to change which is abrasive and abradable (tips vs. casing/shroud), it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the aluminum alloy of Wrabel such that it is an eutectic aluminum-silicon alloy as taught by Strock as it is known to utilize coatings on blade tips and shrouds and vice versa as taught by Strangman for the purposes of allowing one to provide a suitable set of materials to form the coating, wherein matching the thermal expansion of the coating and base material aid in creating the low stress coating.  
Claim 22  is rejected under 35 U.S.C. 103 as being unpatentable over Wrabel et al. (US 20130004328), hereinafter referenced as Wrabel in view of Bosna (US 5364543) and Schaefer (US 4735656), and further in view of Liebelt (US 20150183087).
Wrabel in view of Bosna and Schaefer teaches the friction interface according to claim 1 above.
Wrabel as modified fails to teach the hard particles as oxycarbides.
Liebelt teaches an abrasive coating with hard particles. Paragraphs 3-5 teaches abrasives for grinding/abrading, and further states the hard particles can be oxynitrides or oxycarbides (Paragraph 191). The coating is utilized within aerospace industry (Paragraph 18).
Because ‘698 in view of Schaefer teaches a friction interface with a plurality of hard particles, including oxynitrides, and because Liebelt teaches an abrasive coating with hard particles utilized in aerospace industry, and similarly teaches hard particles such as oxycarbides and oxynitrides, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface of Wrabel such that the hard particles are oxycarbides as taught by Liebelt as utilizing a hard particle material in analogous environments (aerospace abrasive environments) would have achieved expected results (an abrasive layer with hard particles to protect the blade when it interacts with the blade outer air seal/abradable coating).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wrabel et al. (US 20130004328), hereinafter referenced as Wrabel in view of Bosna (US 5364543) and Schaefer (US 4735656), and further in view of Moyer (US 3199836).
Wrabel in view of Bosna and Schaefer teaches the friction interface according to claim 1 above.
Wrabel as modified fails to teach the hard particles as diamond.
Moyer teaches an abrasive tip for a turbine blade (Figures 1 and 3), the abrasive tip includes hard particles throughout (particles 4b). The hard particles are diamond (“the abrasive particles, which may be also…diamond dust.”).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN D SEABE/Primary Examiner, Art Unit 3745